Title: From George Washington to Robert R. Livingston, 20 October 1776
From: Washington, George
To: Livingston, Robert R.



Dear Sir,
Mr Lowe’s 20th Octr 1776.

I wish I had leizure to write you fully on the subject of yr last Letter—the moving state of the Army, and the extreame hurry in which I have been Involved for these Eight days, will only allow me time to acknowledge the receipt of yr favour, and to thank you (as I shall always do) for Any hints you may please to communicate, as I have great reliance upon your judgment; & knowledge of the Country, (which I wish to God I was as much master of)—Drain’d as Connecticut is of Men, I have nevertheless recommended to the Govr of it the advantages which would result from a Body of Mens moving towards the Enemy’s right—but whether it will, or can be done, is more than I am able to say. A Regiment is gone to the Highlands to be under direction of your Convention.
Let me Intreat you my Dear Sir, to use your Influence to send, without delay, Provisions for this Army, towards the White Plains—upon a strict scrutiny, I find an alarming deficiency herein, occasioned by the Commissary’s placing too much confidence in his Water Carriage, and the Stock he had laid in at the Saw pits &ca (which but too probably may be cut of from us, althô upon the first knowledge I had of Its being there, I ordered it to be remov’d)—We want both Flour, & Beef; & I entreat your exertions to forward them. I must also entreat you to send us a Number of Teams the more the better to aid in removing the Army as occasion requires. We are amazingly distress’d on Acct of the want of them—We can move nothing for want of them—In short Sir, our Situation is really distressing. I have orderd Lord Sterling with upwards of 2000 Men to the White

Plains to prevent the Enemys taking possession of it, & for security of Our Stores there; but the Troops were obliged to March without their Tents, or Baggage. In exceeding great haste, & much sincerety I am Dr Sir Yr Most Obedt and obligd Sert

Go: Washington

